Appellate Case: 22-1141     Document: 010110731510      Date Filed: 08/30/2022    Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                        August 30, 2022
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  NORMAN A. MALLORY,

        Plaintiff - Appellant,

  v.                                                         No. 22-1141
                                                (D.C. No. 1:21-CV-00133-RMR-SKC)
  ROCKY MOUNTAIN HUMAN                                        (D. Colo.)
  SERVICE SSVFT,

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before BACHARACH, BALDOCK, and McHUGH, Circuit Judges.
                  _________________________________

       Pro se Plaintiff Norman A. Mallory filed suit against Defendant Rocky

 Mountain Services, a Colorado nonprofit organization, alleging that it had

 discriminated against him because of his race in violation of Title VII. Plaintiff,

 however, failed to plead an employer-employee relationship between him and

 Defendant in his complaint. He conceded that no such relationship existed when he

 amended his complaint pursuant to a magistrate judge’s order. Plaintiff’s amended


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of this
 appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                           1
Appellate Case: 22-1141      Document: 010110731510           Date Filed: 08/30/2022   Page: 2



 complaint nevertheless reasserted his claim under Title VII and added a theory of

 liability based on 42 U.S.C. § 1983.

       Defendant moved for judgment on the pleadings and for summary judgment.

 The magistrate judge assigned to the matter issued a report and recommendation that

 recommended Defendant’s motion for judgment on the pleadings be granted. The

 magistrate judge reasoned that Plaintiff’s admission that no employer-employee

 relationship existed between him and Defendant precluded any relief under Title VII

 and that his § 1983 claim failed because Plaintiff had both failed to plead any facts

 showing Defendant acted under color of state law or support it in response to

 Defendant’s motion.      Plaintiff objected.       The district court considered Plaintiff’s

 objection, independently reviewed the magistrate judge’s recommendation, and

 concluded “[f]or the reasons stated in the Recommendation, the Amended Complaint

 . . . should be dismissed because Plaintiff fails to state a Title VII claim and does not

 plausibly allege a Section 1983 claim.” Mallory v. Rocky Mountain Human Serv.

 SSVFT, No. 1:21-CV-00133-RMR-SKC, 2022 WL 1295443, at *2 (D. Colo. Mar. 28,

 2022) (citation omitted).

       But the district court did not stop there—it also considered Defendant’s motion

 for summary judgment. It granted that motion “[f]or similar reasons that Magistrate

 Judge Crews recommended that the Court grant Defendant’s Motion for Judgment on

 the Pleadings.”   Id. at *3.    In doing so, the district court considered documents

 presented by Defendant showing that it is a nonprofit and not a governmental

 organization. Id. at *4. Thus, the district court concluded that Defendant had carried

                                                2
Appellate Case: 22-1141        Document: 010110731510    Date Filed: 08/30/2022    Page: 3



 its burden to make a prima facie showing that there was no triable issue of fact. Id. In

 the view of the district court, Plaintiff failed to meaningfully respond to that showing

 and did not carry his burden to show a triable issue of fact. Id. Therefore, the district

 court adopted the magistrate judge’s recommendation and granted both Defendant’s

 motion for judgment on the pleadings and motion for summary judgment. Id.

        We have independently reviewed the magistrate judge’s report and

 recommendation, the district court’s order granting Defendant’s motion for judgment

 on the pleadings and motion for summary judgment, and the record on appeal. We

 discern no error in the district court’s disposition of this case and “see no useful

 purpose in writing at length.” Andrew v. Walzl, 834 F’Appx. 472, 473 (10th Cir. 2021)

 (unpublished). Accordingly, we AFFIRM the decision below for the reasons stated in

 the district court’s order.




                                             Entered for the Court



                                             Bobby R. Baldock
                                             Circuit Judge




                                             3